DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the claim now recites “wherein BOH is at least 0.08 and BNH2 is at most 0.67,” which, in combination with the other recited limitations of claim 1 would not have been obvious to one of ordinary skill in the art, without the benefit of impermissible hindsight reconstruction. Support for this amended limitation is found in at least par. 0059 and par. 0061.  Claims 2-15 depend from claim 1 and are allowed at least by virtue of their dependence upon an allowed claim.
Claim 18 is a product-by-process claim, but the “steps” recited (in claim 1) are such that the structure of the product must be limited to the scope of the subject matter of claim 1, due to the implied structure of the steps. As such, claim 18 is also allowed. 
Claims 16-17 were amended as discussed in the 10/8/2020 interview, and are also allowed due to the BRI of these claims being narrowed as a result to not be interpretable as broadly, showing the properties resulting from the claimed steps. Accordingly claims 16-17 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742